DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson USPN 5026364.

As to claim 1, Robertson teaches an absorbent article 20 comprising: 
a first waist region 24, a second waist region 22, and a crotch region 26 disposed between the first and second waist regions (Figure 1); 
a first waist edge 83, a second waist edge 83, a first longitudinal side edge 30 (Figure 1); and a second longitudinal edge 30 (col. 3, lines 1-8); 
a chassis comprising a topsheet 38, a backsheet 42, and an absorbent core 44 positioned between the topsheet and the backsheet (col. 3, lines 9-13); 

a leg gasketing system 60 extending from the first waist region 24 to the second waist region 22 (Figure 1); 

a waist gasketing element 78 comprising an inboard lateral edge 86, an outboard lateral edge 84, and two longitudinal edges; and wherein the waist gasketing element is connected with the chassis (col. 3, lines 24-27) and positioned in the first waist region 24 such that the waist gasketing element 78 is bonded to the chassis  - Robertson teaches the waist gasketing element is joined to the chassis by an adhesive bead (col. 4, lines 50-53), and at least a portion of the inboard lateral edge 86 of the waist gasketing element 78 is unattached to the chassis (Figure 3; col. 4, lines 52-54).  Robertson does not specifically teach the components are pressure bonded.  However, Robertson teaches various attachment means such as heat/pressure bonds or seals or any other methods as are known in the art may be used (col. 10, lines 14-17; col. 14, line 64 through col. 15, line 4).  It would have been obvious to provide pressure bonds to adhere the waist gasketing element to the leg gasketing system since Robertson teaches the pressure bonding is an obvious variant to adhesive bonding. As to claim 2, the outboard lateral edge  84 of the waist gasketing element 78 is adhesively bonded to the chassis (col. 4, lines 50-53). As to claim 3, the longitudinal edges of the waist gasketing element 78 are bonded to the leg gasketing system where  Robertson teaches the distal edges 86 of the waist gasketing element 78 may be secured to the second edges 66 adjacent the corner points 110 by the distal attachment means 112 so as to integrate the movement of the barrier cuffs 62 and in the inward portion 82 of the waist gasketing element 78 to provide a containment pocket (col. 5, lines 1-15).  Robertson does not specifically teach the components are pressure bonded.  However, Robertson teaches various attachment means such as heat/pressure bonds or seals or any other methods as are known in the art may be used (col. 10, lines 14-17; col. 14, line 64 through col. 15, line 4).  It would have been obvious to provide pressure bonds to adhere the waist gasketing element to the leg gasketing system since Robertson teaches the pressure bonding is an obvious variant to adhesive bonding. As to claim 4, the leg gasketing system 60 comprising an inner cuff 74 and an outer cuff 62 (Figure 2; col. 3, lines 62-68; col. 7, line 64 through col. 8, line 5). As to claim 5,  the longitudinal edges of the waist gasketing element 78 are bonded to the inner cuff 74 of the leg gasketing system where  Robertson teaches the distal edges 86 of the waist gasketing element 78 may be secured to the second edges 66 adjacent the corner points 110 by the distal attachment means 112 so as to integrate the movement of the barrier cuffs 62 and in the inward portion 82 of the waist gasketing element 78 to provide a containment pocket (col. 5, lines 1-15).  
As to claim 6, the waist gasketing element comprises an elastic film or an elastomeric nonwoven (Robertson col. 12, lines 60 through col. 13, line 6). 

As to claim 7, the waist gasketing element further comprises a nonwoven – Robertson teaches the waistcap/waistband is formed from an elastomeric film laminate and coverstock nonwoven (Robertson col. 13, lines  6-37). . As to claim 8, Robertson teaches the outboard lateral edge 86 of the waist gasketing element 78 is bonded at the first waist edge 32 (Figure 3; col. 4, lines 45-52). As to claim 9, the outboard lateral edge 86 of the waist gasketing element 78 is bonded longitudinally inboard of the first waist edge 32 (Figure 3; col. 4, lines 45-47) . As to claim 10,  the chassis comprises a body-facing surface 52 and a garment-facing surface 50 (col. 3, lines 9-14), and wherein the waist gasketing element 78 is connected with the body facing surface of the chassis (Figure 3; col. 4, lines 45-50). As to claim 11, Robertson teaches the absorbent article of claim 1, further comprising a second waist gasketing element 78 comprising an inboard lateral edge 86, an outboard lateral edge 84, and two longitudinal edges (Figures 1 and 3; col. 4, lines 26-32). As to claim 12, the second waist gasketing element 78 is connected with the chassis and positioned in the second waist region 22 (Figure 3; col. 4, lines 26-32). As to claim 13, at least a portion of the inboard lateral edge 84 of the second waist gasketing element is unattached to the chassis (Figure 3; col. 4, lines 26-32). As to claim 14,  the second waist gasketing element is bonded to the chassis (Figure 3; col. 4, lines 45-52). Robertson does not specifically teach the components are pressure bonded.  However, Robertson teaches various attachment means such as heat/pressure bonds or seals or any other methods as are known in the art may be used (col. 10, lines 14-17; col. 14, line 64 through col. 15, line 4).  It would have been obvious to provide pressure bonds to adhere the waist gasketing element to the leg gasketing system since Robertson teaches the pressure bonding is an obvious variant to adhesive bonding. As to claim 15,  the outboard lateral edge 84 of the second waist gasketing element 78 is adhesively bonded to the chassis (col. 4, lines 50-53). As to claim 16, the longitudinal edges of the waist gasketing element 78 are bonded to the leg gasketing system where  Robertson teaches the distal edges 86 of the waist gasketing element 78 may be secured to the second edges 66 adjacent the corner points 110 by the distal attachment means 112 so as to integrate the movement of the barrier cuffs 62 and in the inward portion 82 of the waist gasketing element 78 to provide a containment pocket (col. 5, lines 1-15).  Robertson does not specifically teach the components are pressure bonded.  However, Robertson teaches various attachment means such as heat/pressure bonds or seals or any other methods as are known in the art may be used (col. 10, lines 14-17; col. 14, line 64 through col. 15, line 4).  It would have been obvious to provide pressure bonds to adhere the waist gasketing element to the leg gasketing system since Robertson teaches the pressure bonding is an obvious variant to adhesive bonding. As to claim 17, the leg gasketing system 60 comprising an inner cuff 74 and an outer cuff 62 (Figure 2; col. 3, lines 62-68; col. 7, line 64 through col. 8, line 5). As to claim 18,  the longitudinal edges of the waist gasketing element 78 are bonded to the inner cuff 74 of the leg gasketing system where  Robertson teaches the distal edges 86 of the waist gasketing element 78 may be secured to the second edges 66 adjacent the corner points 110 by the distal attachment means 112 so as to integrate the movement of the barrier cuffs 62 and in the inward portion 82 of the waist gasketing element 78 to provide a containment pocket (col. 5, lines 1-15).  As to claim 19, the outboard lateral edge 84 of the second waist gasketing element 78 (region 22) is bonded at the second waist edge 32 (Figures 1 and 3; col. 4, lines 26-32 and 50-53). As to claim 20,  the first waist region 24 comprises a rear waist region (Figure 1).

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16690841. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the ‘841 application in that it does not set forth a folded web providng the inner and outer cuffs. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781